Exhibit 10.1

 

August 29, 2008

Mr. James B. Ream

Chief Executive Officer

ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West, Suite 200

Houston, TX 77067



First Amendment (this "First Amendment") to that certain Second Amended and
Restated Capacity Purchase Agreement among Continental Airlines, Inc.
("Continental"), ExpressJet Holdings, Inc. ("Holdings"), XJT Holdings, Inc.
("XJT") and ExpressJet Airlines, Inc. ("ExpressJet" and, collectively with
Holdings and XJT, "Contractor") dated as of June 5, 2008 (the "Second Amended
and Restated CPA")



As you are aware, Continental and Contractor are parties to the Second Amended
and Restated CPA. Continental and Contractor each desires to amend the Second
Amended and Restated CPA as specifically provided below in this First Amendment,
with such amendments to be effective as of the date of this First Amendment:



Section 1. As soon as reasonably practicable, but in no event more than ten (10)
days after the date hereof, Continental shall purchase from Contractor for the
total sum of $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] the operating rights held by Contractor for flights arriving and
departing from Westchester County Airport at White Plains, New York (HPN) (and
no margin shall be payable in connection therewith). On or before the date of
such payment by Continental, Contractor agrees to execute a bill of sale
substantially in the form of Exhibit A hereto conveying such operating rights to
Continental.



Section 2. Contractor agrees that all of Contractor's CPA Records shall be
maintained in accordance with generally accepted accounting principles
consistently applied.



Section 3. The revised Appendix 1 to Schedule 3 attached to this First Amendment
hereby replaces in its entirety the Appendix 1 to Schedule 3 attached to the
Second Amended and Restated CPA. Continental and Contractor agree that nothing
in this Section 3 or in Appendix 1 to Schedule 3 attached hereto shall in any
way (i) amend or modify the provisions of Section 2.01(b) of the Second Amended
and Restated CPA, or (ii) create or disclaim (or be deemed, construed or implied
to create or disclaim) any obligation other than as is expressly and
specifically provided for in this Section 3 (and in Appendix 1 to Schedule 3
attached hereto).



Section 4. Contractor and Continental agree that Continental is not obligated
under the Second Amended and Restated CPA to pay for, with respect to
Contractor's "reorganization value in excess of amounts allocable to
identifiable assets, net", any of Contractor's write-off, depreciation,
amortization or impairment.

Section 5. Contractor and Continental further agree that no accelerated
depreciation expense associated with capital expenditures related to any Covered
Aircraft that is recognized by Contractor due to the anticipated removal of such
Covered Aircraft from service under the Second Amended and Restated CPA shall be
chargeable to Continental under the Second Amended and Restated CPA until such
time as notice is given pursuant to Section 2.05 thereof that such Covered
Aircraft will no longer be a Covered Aircraft thereunder.

Section 6. Contractor agrees that Continental's obligation to pay or reimburse
Contractor for costs or expenses pursuant to Section 2.08 of the Second Amended
and Restated CPA includes only the obligation to pay Contractor's reasonable,
out-of-pocket costs or expenses, without profit.



Section 7. Capitalized terms not defined herein shall be defined as provided in
the Second Amended and Restated CPA. From and after the date of this First
Amendment, references in the Second Amended and Restated CPA to "this Agreement"
shall mean and refer to the Second Amended and Restated CPA as amended by this
First Amendment. Except as specifically amended or modified hereby, the Second
Amended and Restated CPA shall remain in effect as written. The Second Amended
and Restated CPA, as amended or modified by this First Amendment, is hereby
ratified and confirmed in all respects, and shall be deemed to constitute the
entire understanding of the parties relating to its subject matter (and further
that any prior or contemporaneous oral commitments shall have no force or
effect), and such agreement, as so amended hereby, may not be further amended,
modified or changed except by further agreement in writing signed by the parties
hereto. This First Amendment may be executed by the parties hereto in any number
of separate counterparts, all of which shall constitute one agreement. All
signatures need not be on one counterpart.



If Contractor is in agreement with the above, please indicate its agreement by
having an authorized representative sign below in the spaces provided and return
a signed copy of this First Amendment to the undersigned at the address above.



Very truly yours,

CONTINENTAL AIRLINES, INC.



 

By: /s/ Larry Kellner

Name: Larry Kellner

Title: Chairman and Chief Executive Officer



Agreed:



EXPRESSJET HOLDINGS, INC.



 

By: /s/ James B. Ream

Name: James B. Ream

Title: President and Chief Executive Officer



XJT HOLDINGS, INC.



 

By: /s/ James B. Ream

Name: James B. Ream

Title: President and Chief Executive Officer



EXPRESSJET AIRLINES, INC.



 

By: /s/ James B. Ream

Name: James B. Ream

Title: President and Chief Executive Officer



cc: Continental Airlines, Inc.

1600 Smith Street, HQSLG, Houston, Texas 77002

Attention: General Counsel

Telecopy No.: (713) 324-5161



ExpressJet Holdings, Inc.

700 North Sam Houston Parkway West, Suite 200, Houston, Texas 77067

Attention: Vice President & General Counsel

Telecopy No.: (832) 353-1141



Appendix 1 to Schedule 3



 

$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] * for each
actual block hour (which shall be the "block hour" rate referred to in Schedule
3.A.1.a of this Agreement).



* This Base Compensation Rate shall be adjusted to the extent provided pursuant
to the terms of Section 3.02 of this Agreement.



In addition, for each calendar month beginning with the month of September 2008
and extending through (and including) June 2009 (such period from September 1,
2008 through June 30, 2009, being herein referred to as the "Review Period"),
Continental and Contractor, as part of the monthly flight reconciliation process
pursuant to Section 3.06(b) of this Agreement, shall compare the number of
Actual Monthly Block Hours for such calendar month with the number of Baseline
Monthly Block Hours for such calendar month, and Continental shall pay
Contractor $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] for each Extra Monthly Payment Hour, if any, for such month, provided
that, in no event shall Continental be required (a) to pay an amount greater
than $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for
any one month or $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] in the aggregate in respect of Extra Monthly Payment Hours during the
Review Period or (b) to make any payment under this paragraph in respect of any
calendar month after the Review Period.



After the Review Period, Contractor shall pay Continental an amount equal to
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for each
Aggregate Accrued Block Hour, if any, existing as of June 30, 2009, subject to
the proviso at the end of this paragraph (such payment to be made in July 2009
as part of the monthly flight reconciliation process pursuant to Section 3.06(b)
of this Agreement). In addition, during each calendar month beginning with the
month of July 2009 and extending through (and including) the end of the Base
Term or, if earlier, the date on which Contractor has paid an aggregate amount
equal to the Aggregate Extra Payments (such period being herein referred to as
the "Make-up Period"), Continental and Contractor, as part of the monthly flight
reconciliation process pursuant to Section 3.06(b) of this Agreement, shall
compare the number of Actual Monthly Block Hours for such calendar month with
the number of Baseline Monthly Block Hours for such calendar month, and
Contractor shall pay Continental $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per Make-up Payment Hour, if any, for such month,
provided that, in no event shall all such monthly payments in the aggregate made
by Contractor pursuant to this paragraph exceed the Aggregate Extra Payments.



Solely for the purposes of calculating amounts payable under the two preceding
paragraphs of this Appendix 1 to Schedule 3, the following terms shall have the
definitions set forth below:



"Accrued Block Hours" means, for each calendar month in the Review Period for
which Actual Monthly Block Hours exceeds Baseline Monthly Block Hours, the
number of hours by which Actual Monthly Block Hours for such month exceeds
Baseline Monthly Block Hours for such month.



"Actual Monthly Block Hours" means, for each calendar month, (a) the total
actual block hours flown by Contractor pursuant to this Agreement during such
calendar month, plus (b) the total block hours that are scheduled by Continental
to be flown pursuant to a Final Monthly Schedule in accordance with this
Agreement but which are not actually flown because the flight is not operated
during such calendar month by Contractor as a result of a Controllable
Cancellation.



"Aggregate Accrued Block Hours" means the aggregate of all Accrued Block Hours
from prior months in the Review Period, less the number of Accrued Block Hours
previously applied to reduce the number of Extra Monthly Payment Hours pursuant
to the last clause in the definition thereof.



"Aggregate Extra Payments" means the aggregate amount of payments made by
Continental in respect of Extra Monthly Payment Hours during the Review Period.



"Baseline Monthly Block Hours" means the following number of block hours for
each calendar month set forth below:



For September 2008: [XXX];

For October 2008: [XXX];

For November 2008: [XXX];

For December 2008: [XXX];

For January 2009: [XXX];

For February 2009: [XXX];

For March 2009: [XXX];

For April 2009: [XXX];

For May 2009: [XXX]; and

For June 2009: [XXX].



Following June 2009,

For each July: [XXX];

For each August: [XXX];

For each September: [XXX];

For each October: [XXX];

For each November: [XXX];

For each December: [XXX];

For each January: [XXX];

For each February: [XXX];

For each March: [XXX];

For each April: [XXX];

For each May: [XXX]; and

For each June: [XXX].



"Extra Monthly Payment Hours" means, at the end of each calendar month in the
Review Period in which Baseline Monthly Block Hours exceeds Actual Monthly Block
Hours, the number of hours by which Baseline Monthly Block Hours exceeds Actual
Monthly Block Hours, reduced by the number of Aggregate Accrued Block Hours, if
any, existing at the beginning of such calendar month.



"Make-up Payment Hours" means, for each calendar month in the Make-up Period for
which Actual Monthly Block Hours exceeds Baseline Monthly Block Hours, the
number of hours by which Actual Monthly Block Hours for such month exceeds the
Baseline Monthly Block Hours for such month.



The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

["XXX" REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]



Exhibit A

BILL OF SALE

For Certain Slot Assets at White Plains



KNOW ALL MEN BY THESE PRESENTS:



THAT for and in consideration of the sum of Three Million, Three Hundred Fifteen
Thousand, Seventy Two U.S. Dollars and Forty Six Cents (US $

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]) and other
good and valuable consideration, the undersigned EXPRESSJET AIRLINES, INC.
(formerly Continental Express, Inc.), a Delaware corporation ("SELLER"), does as
of the date hereof, grant convey, transfer, sell, deliver and set over unto
CONTINENTAL AIRLINES, INC., a Delaware corporation ("BUYER"), and to BUYER'S
successors, transferees and assigns forever, all operating rights and
allocations from Westchester County at Westchester County Airport, White Plains,
New York ("HPN"), including any take-off and landing and enplanement and
deplanement rights, and together with any associated ramp airplane parking
rights at HPN, in each case as are related to the six slots set forth on
Schedule 1, as well as any and all other rights, titles and interests of SELLER
appertaining thereto or to any other slots at HPN held by SELLER as of the date
hereof (the "White Plains Slot Assets"); and



THAT SELLER hereby warrants to BUYER, its successors, transferees and assigns,
that SELLER is the owner of the White Plains Slot Assets and the White Plains
Slot Assets are hereby conveyed to BUYER free and clear of all liens, claims,
charges and encumbrances of any nature whatsoever other than liens attributable
to BUYER. SELLER agrees with BUYER, its successors, transferees and assigns,
that SELLER will warrant and defend such title forever against all claims and
demands whatsoever by, through or under SELLER, but not otherwise. SELLER shall
use commercially reasonable efforts to obtain any consent or approval at no cost
to SELLER from Westchester County or any other entity asserting jurisdiction or
authority over the White Plains Slot Assets, if necessary, to effectuate the
purposes of this conveyance.

EXCEPT FOR THE WARRANTY OF TITLE TO SELLER'S INTEREST IN THE WHITE PLAINS SLOTS
ASSETS AS SET FORTH ABOVE, SELLER EXPRESSLY DISCLAIMS, NEGATES AND EXCLUDES ALL
WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, REGARDING THE WHITE PLAINS
SLOTS ASSETS, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, AND BUYER ACCEPTS SELLER'S INTEREST IN THE
WHITE PLAINS SLOTS ASSETS "AS IS" AND "WITH ALL FAULTS".



Upon execution of this Bill of Sale and the payment by BUYER to SELLER of the
amount set forth above, SELLER agrees that BUYER shall have no further
obligations to SELLER in respect of the White Plains Slot Assets arising after
the date hereof under (i) that certain Indemnity Agreement dated January 15,
2008 or (ii) any capacity purchase agreement between BUYER and SELLER.





IN WITNESS WHEREOF, the undersigned SELLER has caused this instrument to be
executed this ____ day of August, 2008.



EXPRESSJET AIRLINES, INC.

By: ______________________

Name: Phung Ngo Burns

Title: Staff Vice President

Finance and Controller

Interim CFO



 

Attachments: Schedule 1

 

Schedule 1

White Plains Slot Assets



Slot Number

Time

1

0830

2

0900

3

0930

4

1330

5

1730

6

1900



 

 

